Citation Nr: 1524151	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  05-33 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper extremities claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from June 1964 to June 1967, including service in Vietnam.  
This appeal comes before the Board of Veterans' Appeals (Board) from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Los Angeles, California.

The Board denied the appeal in a September 2009 decision.  The Veteran appealed the September 2009 denial to the United States Court of Appeals for Veterans Claims (Court).  In June 2010, the Court granted a joint motion of the parties, vacated the Board's decision, and remanded the matter to the Board for action consistent with the joint motion.  

When the case was most recently before the Board in June 2014, it was remanded for additional evidentiary development.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to service connection for diabetes mellitus type II has been raised by the record in a February 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran has chronic peripheral neuropathy of the upper extremities.  

2.  The peripheral neuropathy of the Veteran's upper extremities was not present until more than one year after his discharge from service and is not etiologically related to his active service, to include his exposure to herbicides in service.




CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the upper extremities have not been met.  38 USCA §§ 1101, 1110, 1112, 1116, 1131, 1137 (West 2014); 38 C F R §§ 3 303, 3 307, 3 309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The Court further held that VA failed to demonstrate that, "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832 ) (providing that "[i]n making the determinations under [section 7261(a)], the Court shall . . . take due account of the rule of prejudicial error")." 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was provided all required notice in a letter sent in February 2008.  While this notice was provided after the initial adjudication of this claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the AOJ readjudicated the claim.  There is no indication or reason to believe that the ultimate decision of the AOJ on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as identified private and VA medical treatment records, have been obtained.  The Veteran has been afforded appropriate VA examinations to determine the etiology of the disability on appeal.  The reports of the February 2009, October 2013, August 2014 and December 2014 reports of VA examinations, when read together, provide all the necessary evidence to properly adjudicate the Veteran's claim.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  


Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including early onset peripheral neuropathy, shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.

The Board notes that this provision relating to peripheral neuropathy used to refer to acute and subacute peripheral neuropathy which was defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolved within two years of the date of onset.  The new term is "early-onset peripheral neuropathy."  Under 38 C.F.R. § 3.307(6)(ii), early-onset peripheral neuropathy must have become manifest to a degree of 10 percent or more within one year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  

The presumptive regulations, however, do not preclude a claimant from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to herbicide exposure.  Brock v. Brown, 10 Vet. App. 155 (1997).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Factual Background and Analysis

The Veteran is claiming entitlement to service connection for peripheral neuropathy of the upper extremities due to exposure to herbicides.  The Veteran's DD-Form 214 shows that the Veteran served in the U.S. Army Pacific Command for almost a year and a half and earned the Combat Infantryman Badge.  In February 1993, the Veteran provided specific statements regarding his Vietnam service indicating that he served in-country from May 5, 1965, to May 7, 1966.  The Veteran submitted lay statements from fellow servicemen indicating that they served in the Republic of Vietnam with the Veteran from 1965 to 1966 and that they were exposed to Agent Orange.  A July 2001 VA medical record also mentions that the Veteran was exposed to Agents Blue and White. 

Based on the evidence of record, the Veteran is presumed to have been exposed to herbicides in service.  See 38 C.F.R. § 3.309(e).  

There is evidence of neurological complaints regarding the upper extremities.  

A July 2001 VA medical record shows complaints of tingling in the hands and toes and numbness going from the left inner thigh to the knee.  VA medical records dated in 2003 also note complaints of tingling in the extremities.  

A June 2003 letter to the Veteran notes that he participated in a December 2002 Agent Orange registry examination and the findings at the time of the examination showed changes consistent with peripheral neuritis.  

In February 2004, a VA outpatient treatment report shows a diagnosis of stable peripheral neuropathy.  

Findings of peripheral neuropathy of the upper extremities were confirmed on VA medical records dated from December 2003 through June 2008.  A June 2008 VA neurology consult report notes that the Veteran had had neuropathy for the past 20 years and was exposed to an environmental toxin (Agent Orange) during his military service.  

While there is competent evidence of the current presence of neuropathy of the upper extremities, the claim must be denied as the preponderance of the evidence establishes that the disability was not present until more than one year following the Veteran's discharge from service and that it is not etiologically related to service.

A VA examination was conducted in February 2009 to determine whether there is any relationship between the peripheral neuropathy and exposure to herbicides in service.  The VA examiner noted that the Veteran stated that he was exposed to Agent Orange while in Vietnam and started to have tingling and numbness in his hands in about 2003.  His symptoms had been progressively worsening for the last two years.  The symptoms started out in the tips of the digits and now moved up to about the mid leg and mid forearms.  He was evaluated with electromyographic studies in the past, which showed possible carpal tunnel syndrome in the upper extremities.  On physical examination, the upper extremities had normal muscle tone and muscle strength, 5 out of 5.  Sensory examination was reduced to pin prick sensation at 4 out of 5.  The hands had triggering of both ring fingers and the left middle finger.  There was a positive Tinel's sign bilaterally.  There was no wasting or atrophy observed in the upper extremities. 

The impression was abnormal electrodiagnostic study; nerve conduction studies suggestive of bilateral median sensory neuropathy with sensory slowing across the wrist; no nerve conduction studies of a bilateral ulnar motor or sensory neuropathy; previous study had a left ulnar sensory neuropathy that was not evident on the present study; and no nerve conduction studies showing a generalized motor or sensory polyneuropathy.  The pertinent diagnosis was chronic tingling and numbness of the upper extremities due to carpal tunnel syndrome.  

The examiner who conducted the February 2009 VA examination found that the Veteran had bilateral upper neuropathy symptoms since 2003.  The examiner noted the neuropathy that was presumed to be related from exposure to Agent Orange was a temporary one that appeared within weeks or months of exposure and resolved within two years of the date of onset.  Therefore, it was the examiner's opinion that the Veteran's upper and lower extremity neuropathy symptoms were not related to Agent Orange exposure.  The examiner indicated that the claims file was reviewed.  

In January 2013 a VA peripheral nerves examination was conducted.  The examiner reviewed the evidence of record and examined the Veteran.  The pertinent diagnosis was bilateral carpal tunnel syndrome.  The Veteran reported his symptomology began in 1964 after exposure to Agent Orange.  He had chest pains, vomiting, numbness, dizziness and bilateral leg numbness.  The examiner opined that the carpal tunnel syndrome was less likely than not incurred in or aggravated by the Veteran's military service.  The rationale provided was that the Veteran had a nerve conduction study in February 2009 and also was seen at a VA facility in February 2009.  Documentation from the visits showed the Veteran had an abnormal EMG which was consistent with bilateral carpal tunnel syndrome.  Carpal tunnel syndrome is caused by repetitive movements of both wrists.  

A VA peripheral nerves condition examination was conducted in August 2014.  The examiner reviewed the evidence of record and examined the Veteran.  He diagnosed median neuropathy.  With regard to medical history, it was written that the Veteran developed pain and numbness in his hands and consultation and nerve conductions tests including EMG's indicate the presence of carpal tunnel syndrome.  The examiner opined that the condition was less likely than not incurred in or caused by the Veteran's military service.  The rationale was that there was no evidence in the service treatment records of treatment for peripheral neuropathy.  The Veteran reported gradual onset of pain and numbness beginning four years prior to the examination (2010).  The examiner wrote that the Veteran developed median and ulnar neuropathy forty three years after discharge.  There is no reason to assume that the Veteran's current peripheral neuropathy was related to his remote military service.  Carpal tunnel syndrome is a common condition which increases with age.  It was noted that carpal tunnel syndrome was caused by compression of the medial nerve between the carpal ligament and other structures within the carpal tunnel.  This etiology is consistent with the Veteran's history of developing peripheral neuropathy late in life secondary to over utilization of his wrists and tendinopathies that expand in the carpal tunnel and compress the median nerve.  The evidence based medical guidelines do not support herbicide exposure as a late developing peripheral neuropathy, especially forty three years after exposure.  There is not sufficient material medical information to establish a nexus between the Veteran's current upper extremities peripheral neuropathy and military service.  

A VA examination report dated in December 2014 reveals the examiner reviewed the evidence of record.  The examiner opined that it was less likely than not that the neuropathy of the upper extremities was incurred in or caused by active duty.  The rationale cited was that the Veteran was discharged in 1967 and, 36 years later, underwent an EMG which revealed bilateral carpal tunnel syndrome.  There was no evidence of any other polyneuropathy in the EMG.  The examiner noted that carpal tunnel syndrome was due to physical entrapment of the median nerve.  This was caused by years of repetitive motion of the wrists.  Neither Agent Orange nor any other herbicide causes physical entrapment of the median nerve.  

The Board finds there is no competent evidence of record linking currently existing neuropathy of the upper extremities to the Veteran's active duty service to include herbicide exposure.  The reports of the VA examinations were uniform in determining that there was no etiologic link between currently existing symptomology and active duty to include exposure to herbicides.  The most recent examination reports are supported by adequate rationales.  They explain that the Veteran's complaints are due to carpal tunnel syndrome and this is not due to herbicide exposure.  The examiner noted that herbicide exposure does not result in carpal tunnel syndrome based on his medical research.  The examiner also found that the carpal tunnel syndrome was not due to active duty service on a direct basis.  The examiner correctly noted that the Veteran was not treated for peripheral neuropathy or carpal tunnel syndrome during active duty and developed the disability much later in life.  The examiner provided the mechanics of how carpal tunnel syndrome is caused noting that the disorder is caused by repetitive motion and that its typical history is to develop later in life.  Based on the lack of pertinent complaints or abnormal findings in-service findings and the Veteran's reports of the symptomology beginning many years after discharge, the Board finds the rationales supporting the etiology opinions for the carpal tunnel syndrome to be more than adequate.  

The Board notes the Veteran submitted a statement in July 2007 wherein he reported that he complained of peripheral neuropathy since prior to 1980.  Significantly, the Board notes other evidence from the Veteran contradicts this allegation.  The Veteran underwent an Agent Orange examination in September 1989.  At that time, no pertinent neurological complaints were made.  With regard to neurological complaints, it was written that the Veteran had significant head injuries.  Again, the record was silent as to any symptomology being attributed to the upper extremities.  No pertinent diagnoses were made.  The clinical records dated prior to 1980 are silent as to pertinent symptomology.  At the time of the February 2009 VA examination, the Veteran reported that the symptomology began in his upper extremities in 2003.  It is not apparent to the Board why the Veteran would inform the examiner that this symptomology began in 2003 if, in fact, he believed that it had existed since prior to 1980.  Based on the above discrepancies, the Board finds the Veteran's assertion that the neuropathy began prior to 1980 is not credible.

No health care professional is on record as opining that the upper extremities symptomology reported by the Veteran is etiologically linked to active duty service to include herbicide exposure.  In fact, the evidence of a nexus between the Veteran's upper extremity neuropathy and his active service is limited to the Veteran's own statements.  While the Veteran might sincerely believe that the neuropathy of his upper extremities is related to his exposure to herbicides in service, the Veteran's lay opinion concerning this matter requiring medical expertise is of no probative value.   

There is no competent and credible evidence of the presence of peripheral neuropathy until more than one year following the Veteran's discharge from service.  The service treatment records are negative for any evidence of neuropathy of the upper extremities.  In fact, there is no medical evidence of the claimed disability until many years following the Veteran's discharge from service.  The Veteran has alleged that he had had peripheral neuropathy symptomology since prior to 1980 but, as set out above, the Board has not found that assertion to be credible.  Accordingly, service connection is also unwarranted for peripheral neuropathy on a presumptive basis.  

In sum, the preponderance of the evidence establishes that the Veteran did not develop neuropathy of either upper extremity until years following his discharge from service and that the neuropathy is unrelated to the Veteran's active service.  Accordingly, this claim must be denied.


ORDER

The appeal is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


